UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7146



JAMES H. PORTER,

                                              Plaintiff - Appellant,

          versus


JOHN BELL, Commonwealth Attorney, Warren
County; CHRISTIAN J. GRIFFIN, Esq.; KAREN E.
MORRIS, Probation Officer Dist. #11 for Warren
County,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-493-2)


Submitted:   December 11, 2003         Decided:     December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James H. Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James H. Porter appeals the district court’s order dismissing

as frivolous his action under 42 U.S.C. § 1983 (2000), without

prejudice to his right to file a habeas corpus petition.   We have

reviewed the record and conclude that the district court did not

abuse its discretion in finding Porter’s claims were legally

frivolous. See 28 U.S.C. § 1915A (2000). Accordingly, we affirm on

the reasoning of the district court.   See Porter v. Bell, No. CA-

02-493-2 (E.D. Va. July 15, 2003).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2